Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 59




                    EXHIBIT 13
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 2 of 59




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK


 UBS SECURJTIBS LLC and UBS AG, LONDON BRANCH,
                                                                     Index No.   0 'S 0 :f ~ l ( 2 0 ( 0
                                           Plaintiffs,

                            -against-                                SUMMONS

 HIGHLAND CAPITAL MANAGEMENT, L. P.

                                          Defendant.




 TO THE ABOVE NAMED DEFENDANT:

                YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to

 serve a copy of your answer on plaintiffs' attorneys within (20) days after service of this

 summons, exclusive of t he date of service, or within thirty (30) days after service is complete if

 the summons is not personally delivered to you within the State of New York. ln case of your

 failure to appear or answer, judgment will be taken against you by default for the relief

 demanded in the Complaint.

                As set forth in the Complaint, plaintiffs designate New York County as the place

 of venue pursuant to Section 503 of the Civil Practice Law and Rules, and pursuant to written

 agreements among plaintiffs and defendant Highland Capital Management, L.P.
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20   Entered 08/07/20 23:11:52       Page 3 of 59




 Dated:      New Yorkj New York
             June 28, 2010


                                      CADWALADER, WICKERSHAM & TAFT LLP



                                        By:         Isl Gregory A Markel
                                                     Gregory A. Markel
                                                    Howard R. Hawkins, Jr.
                                                        Jason Jurgens
                                                      Ellen M. Halstead

                                      Office and Post Office Address:
                                      One World Financial Center
                                      New York, NY 10281
                                      Telephone: (212) 504-6000
                                      Facsimile: (212) 504-6666

                                      Attorneys for Plaintiffs UBS Securities LLC and
                                      UBS AG, London Branch




 To:      HIGHLAND CAPITAL MANAGEMENT, L.P.
          13455 Noel Road, Suite 800
          Dallas, Texas 75240

          9 West 57th Street
          New York, New York




                                        -2-
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52       Page 4 of 59

   CONTAINS UNREDACTED CONFIDENTIAL MATERIAL SUBJECT TO STIPULATION
      AND ORDER FOR THE PRODUCTION AND EXCHANGE OF CONFIDENTIAL
                             INFORMATJON

  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NEW YORK


  UBS SECURITIES LLC and UBS AG, LONDON BRANCH,

                                          Plaintiffs,               Index No.   fo~015"Z (zo to
                            -against-
                                                                    COMPLAINT
 HIGHLAND CAPITAL MANAGEMENT, L.P. ,

                                         Defendant.



                Plaintiffs, UBS Securities LLC ("UBSS") and UBS AG, London Branch (''UBS

  AG") (collectively, "UBS"), for their Complaint allege against defendant Highland Capital

 Management, L.P. ("Highland Capital"), as follows:

                                 NATURE OF THE ACTION

                1.     UBS brings this action to recover damages in excess of $686 million

 resulting from the wrongful conduct of Highland Capital, based on causes of action for

 fraudulent inducement, breach of the duty of good faith and fair dealing, and fraudulent

 conveyance.

               2.      Highland Capital and two of its affiliates, Highland Special Opportunities

 Holding Company ("SOHC") and Highland CDO Opportunity Master Fund, L.P. ("CDO Fund,"

 and together with SOHC, the "Fund Counterparties"), fraudulently induced UBS to restructure a

 transaction to avoid Highland Capital's and the Fund Counterparties' contractual obligation to

 pay UBS over $86 million. Once Highland Capital and the Fund Counterparties succeeded in

 misleading UBS into restructuring the original transaction, Highland Capital and its affiliates

 made it impossible for the Fund Counterparties to meet their obligations to UBS by stripping the
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52        Page 5 of 59




  Fund Counterpa11ies of their valuable assets through fraudulent conveyances and otherwise

  dealing in bad faith with their contractual obligations to UBS.

                 3.       When UBS finaUy terminated the restructured transaction and demanded

  payment from Highland Capital and the Fund Counterparties, it was owed in excess of $686

  million that the Fund Counterparties could not pay because of the misappropriations and

  improper transfers of assets directed by Highland Capital and the Fund Counterparties. Even

  after UBS demanded payment, Highland Cap ital and certain of its affiliates engaged in further

  unlawful conduct that harmed UBS by making fraudulent asset transfers from SOHC's alter ego

  (Highland Financial Partners, L.P. ("Highland Financial")) to Highland Capital, as well as to

 Highland Credit Strategies Fund ("HCF Trust"), Highland Crusader Offshore Partners, L.P. (the

 "Crusader Fund") and Highland Credit Opportunities CDO, L.P. (the "Credit Opp. Fund")

 (collectively, the "Affiliated Transferees" and together with Highland Financial, the Fund

 Counterparties and Strand Advisors, lnc. ("Strand"), the "Highland Entities"). The Highland

 Entities are defendants in the separate but related action commenced by UBS on or about

 February 24, 2009 (the "Highland Entity Action"). In accordance with this Court's June 17,

 2010 Order, UBS filed the First Amended Complaint in the Highland Entity Action concurrently

 with filing this Complaint.


                                   SUMMARY OF THE ACTION

                4.        This action arises out of defendant Highland Capital's efforts in the Spring

 of 2007 to sponsor a co llateraJized debt obligation ("CDO") securitization (the "Original

 Engagement").        In connection with the Origina l Engagement, UBS agreed to finance the

 purchase of various collateralized loan obligation ("CLO") securities, as well as credit default

 swap obligations that referenced similar CLO securities. UBS agreed to hold or "warehouse" the




                                                   2
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52       Page 6 of 59




  CLO securities and credit default swaps (collectively, the "Warehouse Assets" or 'Warehouse

  Facility") for Highland Capital's benefit.

                 5.      On or about August 15, 2007, the Original Engagement terminated by its

  terms without the contemplated securitization having occurred. As a result of the termination,

  Highland Capital and two of its affiliates, the Fund Counterparties, owed UBS in excess of $86

  million related to the decline in the value of the Warehouse Assets.

                 6.      Instead of paying UBS what it was owed, Highland Capital and the Fund

  Countcrparties fraudulently induced UBS to restructure the Original Engagement by providing

  UBS with false, incomplete and otherwise misleading information concerning the Fund

 Counterparties' finances and assets.     Using both affirmative material misrepresentations and

 omissions (material facts or information needed to be disclosed to make the statements actually

  made not misleading, and which were not disclosed, are referred to hereinafter as "Omissions"),

  Highland Capital, its principals and the Fund Counterparties misled UBS regarding the financial

  health of the Fund Counterparties and their creditworthiness, thereby causing UBS to forego

  recovering its losses from Highland Capital in favor of agreeing to restructure the terms of the

 parties ' prior agreements (the "Restructured Transaction").

                 7.     For example, the strength of the Fund Counterparties'             financial

 statements, and their purported ability to use the hundreds of millions of dollars worth of assets

 reflected therein to satisfy future obligations to UBS under the Warehouse Agreements were

 material to UBS's decision to agree to the restructuring.      Consequently, in connection with

 negotiating the Restructured Transaction, UBS conditioned any restructuring on the Fund

 Counterparties' ability to post $70 million in cash and securities as collateral (the "Initial

 Restructuring Collateral") with State Street Bank and Trust Company ("State Street"), in which

 UBS would hold a security interest. In a serious Omission, Highland Capital and the Fund


                                                  3
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20               Entered 08/07/20 23:11:52         Page 7 of 59




  Counterparties failed to disclose to UBS that the Fund Counterparties did not own all of the

  Initial Restructuring Collateral that they were expected to post.       Instead, to meet the Lnitial

  Restructuring Collateral obligation, Highland Capital transferred assets from other entities that it

  controlled. By making these transfers, Highland Capital and the Fund Counterparties were able

  to conceal important information about the Fund Counterparties' financial weakness that was

 both quantitatively and qualitatively material to UBS, and which would have caused UBS not to

 enter the Restructured Transaction.

                 8.       Similarly, while negotiating the Restructured Transaction, Highland

 Capital and the Fund Counterparties provided UBS with financial reports and statements for the

 Fund Counterparties.        The financial information that Highland Capital and the Fund

 Counterparties provided to UBS contained materially false and misleading information and

 Omissions concerning the financial condition of the Fund Counterparties. Among other things,

 Highland Capital and the Fund Counterparties misrepresented the amount of cash held by CDO

 Fund. Highland Capital and the Fund Counterparties failed to disclose that many of the assets

 that were accounted for on the Fund Counterparties' financial statements already had been

 encumbered~.         the Fund Counterparties had pledged the assets as collateral to other parties).

                9.        In reliance on material misstatements and Omissions made by Highland

 Capital and the Fund Counterparties, UBS agreed to restructure the Original Engagement, and

 thereby were fraudulently induced to give up contractual rights under the terms of the Original

 Engagement.     In particular, UBS reasonably and justifiably relied on misrepresentations and

 Omissions of facts and information solely and peculiarly within the knowledge of Highland

 Capital and the Fund Counterparties. Given UBS's prior dealings with Highland Capital and its

 affiliates, as well as Highland Capital's size and presence in the market, UBS had no reason to

 believe that Highland Capital and its affi liates would provide it with false, incomplete or


                                                    4
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52       Page 8 of 59




 otherwise misleading information about the Fund Counterparties ' finances and assets, as they in

 fact did.

                 I 0.   Had UBS known that the Fund Counterparties could not satisfy their

 Initial Restructuring Collateral obligations using their own assets, and still have sufficient

 liquidity to meet future collateral obligations, it would not have gone forward with the

  Restructured Transaction. UBS never would have agreed to the Restructured Transaction had it

  known prior to entering the Restructured Transacti.on the true status of the Flmd Counterparties'

 financial condition and the true fair market value of the Fund Counterparties' holdings that

 would have been available to satisfy their then-existing and future obligations to UBS. UBS's

 losses described herein were directly and proximately caused by the conduct of Highland Capital

 and the Highland Entities described herein.

                11 .    Almost immediately after UBS agreed to the Restructured Transaction,

 Highland Capital began the process of making it impossible for the Fund Counterparties to ever

 repay UBS what they owed. In particular, exercising its control over the Fund Counterparties,

 H ighland Capital caused the Fund Counterparties to transfer cash fo r the benefit of Highland

 Capital and its principals, and, separately, in vio lation of UBS' rights, encumbered the Fund

 Counterparties' assets that UBS believed would be available to it, all during a time when the

 Fund Counterparties owed UBS hundreds of m illions of dollars.

                12.     For example, in or around May 2008, Highland Capital caused the

 dissipation of approximately $100 million in cash that COO Fund held after it sold a long

 position in a company called SunCom Wireless. Highland Capital drained CDO Fund 's cash

 resources despite COO Fund's ever-increasing obligations to UBS. Highland Capital's bad faith

 conduct caused injury to UBS by making it impossible for the Fund Counterparties to satisfy

 their contractual obligations to UBS.


                                                 5
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52       Page 9 of 59




                 13.     In September 2008, as losses in the Warehouse Facility continued to grow,

  UBS began to exercise its contractual rights and make margin call s demanding additional

  collateral from the Fund Counterparties. Because Highland Capital had routinely taken cash out

 of the Fund Counterparties, the Fund Counterparties were undercapitalized and lacked assets and

  liquidity to meet UBS's demands for additional collateral.

                 14.     Highland Capital and its principals, including its president and founder,

 James D. Dondero, knew that if the Fund Counterparties defaulted on their obligations to UBS

 (or any other creditor), Highland Capital's ability to conduct business in the financial community

 and to keep or solicit investors wouJd be banned. Investors in Highland Capital's bedge fund

 family would withdraw their investments. In addition, creditors would take actions to protect

 themselves, including foreclosing on co llateral and aggressively enforcing their contractual

 rights. Highland Capital and its principals were concerned that upon the disclosure of the true

 state of their affairs, their business would collapse.

                 15.    To avoid that result, Highland Capital and its principals resorted to

 commingling Highland Capital's various affiliates' assets to generate short-term liquidity for the

 Fund Counterparties to satisfy obligations as they came due. In doing so, Highland Capital and

 its principals consciously decided to ignore the corporate formalities of the Fund Counterparties

 and the other affiliates that they controlled, including SOHC's alter ego, Highland Financial. For

 example, as UBS would eventually learn, Highland Capital satisfied the second margin call that

 UBS made to the Fund Counterparties in October 2008 with assets that did not belong to the

 Fund Counterparties.      Highland Capital also loaned its own money to CDO Fund, and

 orchestrated other asset transfers to temporarily prop up the Fund Counterparties.

                16.     Highland Capital's and its principals' belated attempt to protect their

 reputation by continuing to fraudulently portray the Fund Counterparties as viable independent


                                                   6
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52         Page 10 of
                                         59




 entities was ultimately unsuccessful. By late October 2008, Highland Capital could no longer

 continue to prop up the Fund Counterparties.

               17.     On or about November 11, 2008, UBS demanded additional collateral

from the Fund Counterparties. The Fund Counterparties defaulted. On December 3, 2008, UBS

terminated the Restructured Transaction. As a result of UBS 's termination of the Restrnctured

Transaction, the Fund Counterparties were contractually obligated to pay UBS in excess of $686

million.

               18.     On or about Febrnary 24, 2009, UBS commenced the Highland Entity

Action by filing a complaint in this Court against the Fund Cou nterparties for breach of the

Warehouse Agreements that had been entered in connection with the Restructured Transaction.

By that time, the Fund Counterparties and SOHC 's alter ego, Highland Financial, bad been

insolvent and unable to pay their creditors for some time. Nonetheless, Highland Capital and

Highland Financial effected an additional improper and fraudulent asset transfer, which further

impaired UBS's ability to recover anything from the Fund Counterparties.          In March 2009,

conscious that UBS had commenced the Highland Entity Action against the Fund Counterparties

a few weeks earlier, Highland Capital and Highland Financial caused asset transfers whereby

millions of dollars of assets were :fraudulently transferred to Highland Capital and the Affiliated

Transferees, thereby further reducing the Fund Counterparti es' abilities to meet their obligations

to UBS.

               19.    In sum, after fraudulently inducing UBS to agree to the Restructured

Transaction, Highland Capital and its principals exercised their domination over the Fund

Counterparties to improperly transfer substantial assets from the Fund Counterparties for their

own personal gain, i.e., solely and improperly to protect and enhance the value of Highland

Capital and its principals by wrongful and improper means.         lo the process, they made it


                                                7
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 11 of
                                         59




 impossible for the Fund Counterparties to pay UBS the losses they had agreed to pay on the

 Warehouse Facility.


                                          THE PARTIES

 A.     The Plaintiffs

               20.       Plaintiff UBS AG, London Branch, is a banking corporation organized

 under the laws of Switzerland with its principal place of business at Finsbury Avenue, London,

 United Kingdom.

               21.       Plaintiff UBSS is a limited liability company organi zed under the laws of

Delaware with its principal places of business at 677 Washington Blvd., Stamford, Connecticut,

and 299 Park Avenue, New York, New York.

8.     The Defendant

               22.       Defendant Highland Capital Management, L.P. ("High land Capital") is a

limited partnership organized under the laws of Delaware, with its principal place of business at

 13455 Noel Road, Suite 800, Dallas, Texas 75240, and an office at 9 West 57th Street, New

York, New York. Highland Capital is registered to do business in New York. Highland Capital

describes itself as a 100% employee-owned partnership. Highland Capital is an investment

adviser that manages a large number of investment entities that operate as hedge funds for

Highland Capital's principals and affiliates, as well as unaffiliated investors. Highland Capital

currently manages over $25 billion in various assets, including structured financial products.

Highland Capital also holds direct and indirect equity and ownership interests in the entities that

it manages, including in Highland Financial, the Fund Counterparties and the Affiliated

Transferees.   James D. Dondero is the President of Highland Capital, as well as one of its

founders.   Highland Capital is a counterclaim-plaintiff in a separate but related action (the




                                                 8
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20               Entered 08/07/20 23:11:52         Page 12 of
                                         59




 "Highland Entity Action") commenced by UBS concurrently with the filing of this Complaint in

 accordance with this Comt's June 17, 2010 Order with Memorandum.

C.      Other Parties

        1.        Strand

                  23.      Strand Advisors, Inc. ("Strand") is Highland Capital's general partner.

Strand is a Delaware corporation principally engaged in the business of serving as the general

partner of Highland Capital. As Highland Capita l's general partner, Strand is respons ible for

Highland Capital 's liabilities and obligations and regularly conducts business in New York, or

causes its affiliates to conduct business in New York. Strand is a defendant in the Highland

Entity Action.

        2.        Highland Financial and SOHC

                  24.      Highland Special Opportunities Holding Company ("SOH C") is a

company organized under the laws of the Cayman Islands, with its offices at Walker House, PO

Box 908GT, Mary Street, George Town, Grand Cayman, Cayman Islands. SOHC is a wholly-

owned        subsidiary    of   Highland    Financial   Partners,   L.P.     (a    Delaware   limited

partnership) ("Highland Financial"). SOHC has six sister subsidiaries, all of which are owned in

whole or in part by Highland Financial.        Highland Capital serves as investment manager to

Highland Financial, SOHC and its sister su bsidiaries.         Highland Financial and SOHC are

defendants in the Highland Entity Action.

                 25.      Highland Financial is SOHC 's a lter ego.      The minutes from Highland

Financial's board meetings during 2007, 2008 and 2009 demonstrate that Highland Financial, its

board of directors (including Dondero), and Highland Capital all treated SOHC (and its sister

affiliates) as Highland Financial's alter ego and instrumentality. Among other things, Highland

Financial 's     board     minutes   (and   conduct     m   connection     w ith   the   Restructured


                                                  9
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52       Page 13 of
                                         59




 Transaction) establish that Dondero, Highland Capital, and Highland Financial's board of

 directors did not distinguish between Highla nd Fi nancial's debts and obligations, and tbe debts

 and obligations of its subsidiaries, including SOHC. Instead, they operated Highland Financial

 and its subsidiaries, includj ng SOHC, as a single economic entity, regularly commingling assets

 among the affiliates to achieve Highland Financial's, Dondero's and/or Highland Capital's goals.

 From December 2007 to April 2009, SOHC was undercapitalized, had liltle liquidity of its own

 and was insolvent for much of the period. It depended on Highland Financial for liquidity. For

 all purposes relevant to this action, Highland Financial and SOHC should be treated as a single

 entity and as alter egos of one another.

        3.      CDO Fund

                26.     Highland CDO Oppo rtunity Master Fund, L.P. ("CDO Fund") is a

 Bermuda exempted limited partnership, with its principal place of business at 52 Reid Street,

 Hamilton, Bermuda. Defendant Highland Capital controls CDO Fund 's investment decisions

 through an investment management agreement. Between January 31, 2007 and August 31, 2008,

 Highland Capital's and its affiliates' aggregate ownership interest in CDO Fund ranged between

 43.36% and 56.44%. Highland CDO Opportunity Fund , L.P. and Highland CDO Opportunity

 Fund, Ltd. serve as so-called "feeder funds" for CDO Fund. CDO Fund is a defendant in the

 Highland Entity Action.

        4.      T he Affilia ted T ransferees Involved Jn the March 2009 Fraudulent
                Conveyance

                27.     High land Credit Strategies Fund ("HCF Trust") is a Delaware statutory

 trust, and a closed-end management investment company registered under the Investment

 Company Act of 1940. It is publicly traded on the New York Stock Exchange under the ticker:

 "HCF." HCF Trust's principal place of business is 13455 Noel Road, Suite 800, Dallas, Texas



                                               10
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52      Page 14 of
                                         59




75240. R. Joseph Dougherty of Highland Capital is HCF Trust's President and CEO. Highland

Capital serves as the investment advisor to HCF Trust. HCF Trust is a defendant in the Highland

Entity Action.

                 28.   Highland Crusader Offshore Partners, L.P. (the "Crusader Fund") is a

Bermuda limited partnership with its principal place of business at Magnolia House Building, l st

Floor, 119 Front Street, Hamilton HM 12, Bennuda. The Crnsader Fund also bas an office

located at 13455 Noel Road, Suite 800, Dallas, Texas 75240.        The Crusader Fund transacts

business within New York, and derives substantial revenue from interstate and international

commerce. Crnsader Fund is a defendant in the Highland Entity Action.

                 29.   Highland Credit Opportunities CDO, L.P. (the "Cred it Opp. Fund") is a

Delaware limited partnership with its principa l place of business at 13455 Noel Road, Suite 800,

Dallas, Texas 75240. Credit Opp. Fund is a defendant in the Highland Entity Action.

                 30.   HCF Trnst, the Crusader Fund and the Credit Opp. Fund are referred to

herein collectively as the "Affiliated Transferees" as they benefited from fraudulent conveyances

engineered and directed by Highland Capital and Highland Financial in March 2009 to UBS's

detriment. The Affiliated Transferees, Highland Financial, the Fund Counterparties and Strand

are referred to herein collectively as the "Highland Entities."

D.     Non-Parties Affiliated With Highland Capital In Which T he F und
       Couoterparties Invested

                 31.   The Fund Couoterparties held investments in several Highland Capital-

affi liated funds , including Highland Credit Opportunities CDO, L.P., Highland Legacy, Highland

Loan Funding V, Highland Park CDO 1, Ltd., Highlander Euro CDO B.V. and Highlander Euro

COO ill B.Y. Highland Capital served as the investment manager for these affiliated funds, and

received valuable fees derived from the valuations of these funds' assets, which it managed.



                                                 1l
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52         Page 15 of
                                         59



                                 JURISDICTION AND VENUE
                32.     Venue in this Court is proper under CPLR 503 because plaintiffUBSS has

 a principal place of business in New York County.

                33.     Venue is also proper under CPLR 501 , and this Court may exercise

 jurisdiction over Highland Capital because UBS, Highland Capital and the Fund Counterparties

 all agreed in writing, before this action was commenced, to submit to such jurisdiction and

 venue, in connection with any dispute that may arise out of, in co.nnection with, or related to, the

 Agreements (defined below), or any of the matters contemplated thereby.

                34.    This Court also may exercise jurisdiction over Highland Capital pursuant

 to CPLR 301 and 302(a)(l) and (3), because Highland Capital has an office in New York, is a

 foreign limited partnership registered to do business in New York, regularly transacts and solic its

 business in New York, committed tortious acts causing injury in New York, should reasonably

 have expected that its tortious acts would have consequences in New York, the effect of its

 wrongful conduct was felt in New York, and/or derives substantial revenue from interstate or

 international commerce.

                                  FACTUAL BACKGROUND
 A.     The Original Engagement

                35.    In or around April 2007, Highland Capital approached UBS for short-term

 financing in connection with a securitization that Highland Capital wanted to sponsor. UBS

 agreed to do so (the "Original Engagement").

                36.    On or about April 20, 2007, VBSS and Highland Capital entered into an

 engagement letter (the "Original Engagement Letter"), which contemplated that UBSS would act

 as the exclusive financial arranger and placement agent for a type of collateralized debt

 obligation transaction ("C OO"), known as a collateralized loan obligation ("CLO") squared or



                                                 12
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52          Page 16 of
                                         59




"CLO Squared" transaction. (A copy of the Original Engagement Letter is annexed hereto as

Exhibit A.)

               37.    CLOs are a form of securitization where interest and principal payments

on corporate loans made to multiple mid-sized and large businesses are pooled together by a

lender or the owner of tbe loans, and then passed on through a securitization structure to

investors. CLOs typically involve multi-million dollar loans known as syndicated loans, or

leveraged loans made to new businesses or existing businesses, often to acquire other companies.

The loan originators are able to spread risk through the CLO securitization, and simultaneously

free up capital to make new loans to other businesses. The Original Engagement contemplated

the securitization of CLO securities. Thus, the securitization contemplated by Highland Capita l

would have been a "CLO Squared" transaction.

               38.    On or about May 22, 2007, as contemplated by the Original Engagement

Letter, UBSS and Highland Capital entered into a warehouse agreement (the "Original Cash

Warehouse Agreement").      (A copy of the Original Cash Warehouse Agreement is annexed

hereto as Exhibit B.) In accordance with the terms of the Original Engagement Letter and the

Original Cash Warehouse Agreement, UBSS agreed to acquire securities as directed by Highland

Capital. Highland Capita l instructed UBS to acquire various CLO securities issued in connection

w ith prior CLO transactions involving other sponsors and issuers (the "Cash Portfolio").

               39.    ln a separate but related synthetic warehouse agreement (the "Original

Synthetic Warehouse Agreement," and together with the "Original Cash Warehouse

Agreement," the "Original Warehouse Agreements"), UBS AG agreed to enter into credit default

swaps (the "CDS Portfolio," and together w ith the Cash Portfolio, the "Warehouse Assets"),

pursuant to which UBS AG sold credit protection to various third parties.        (A copy of the

Original Synthetic Warehouse Agreement is annexed hereto as Exhibit C.)


                                               13
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52       Page 17 of
                                         59




                   40.    For Highland Capital's benefit, UBS held the Warehouse Assets on its

 balance sheet (the "Warehouse Facility"). UBS was expected to hold the Warehouse Assets until

 such time as the parties could arrange for the assets to be securitized as part of the contemplated

 securitization.     In particular, if the parties believed that a securitization was economically

 feasible, they would create a special purpose entity that would acquire the Warehouse Assets

 from UBS using the proceeds from the sale of securities to investors. The special purpose

 entity's debt securities would be secured by those Warehouse Assets.

                   41.    Under the Original Warehouse Agreements, if the Original Engagement

 terminated without a securitization, Highland Capital and the Fund Counterparties were

 obligated to pay UBS for losses on the Warehouse Assets. In particular, under the terms of the

 Original Cash Warehouse Agreement, Highland Capital was directly responsible for the first $50

 million in losses in the Cash Portfolio, and under the terms of the Original Synthetic Warehouse

 Agreement, the Fund Counterparties were obligated to pay UBS for any and all losses suffered

 on the CDS Portfolio.

                   42.    The Original Engagement Letter expired by its terms on August 15, 2007

 without a securitization occurring. The Original Warehouse Agreements expired on the same

 date in accordance with their respective terms.

                   43.    As of August 15, 2007, the Warehouse Assets in the Warehouse Facility

 had lost in excess of $86 million in value.       Although they had sufficient capital to do so,

 Highland Capital and the Fund Counterparties failed and refosed to pay UBS what it was owed

 under the Original Warehouse Agreements.

                   44.    As a result of extensive negotiations as well as representations and

 warranties made by Highland Capital on its own behalf, and on behalf of the Fund




                                                   14
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20          Entered 08/07/20 23:11:52       Page 18 of
                                         59




Counterparties as their investment manager, UBS agreed to restructure the tenns of the Original

Engagement.

B.      Highland Capital And The Fund Counterparties Resort To Fr aud To Avoid
        Highland Capital's Obligations To U.BS
                45.   As alleged above, as a result of the termination of the Original

Engagement, Highland Capital was directly liable to UBS under the Original Warehouse

Agreement for in excess of $86 million.

                46.   Between August 2007 and March 14, 2008, UBS and Highland Capital

had discussions and negotiations concerning a restructuring of the terms of the Original

Engagement. Those negotiations resulted in agreements to restrncture the Original Engagement

(the "Restructured Transaction"), including a release by UBS of its claims against Highland

Capital and the Fund Counterparties arising out of the Original Engagement. (The terms of the

Restructured Transaction are set forth in the Engagement Letter and Warehouse Agreements

described below (collectively, the "Agreements"), which are annexed hereto as Exhibits D, E and

F, respectively.)

               47.    During the course of negotiations and before March 14, 2008, Highland

Capital and the Fund Counterparties made several material misrepresentations to UBS

concerning the creditworthiness of the Fund Counterparties. Dondero, Highland Capital and the

Fund Counterparties also failed to disclose to UBS information which would have been material

to UBS's decision to enter the Restructured Transaction ("Omissions," as defined above). As

Highland Capital and the Fund Counterparties knew, UBS reasonably relied upon those material

misrepresentations and, due to the Omissions, a misstated assessment of the Fund

Counterparties, aU to its detriment in deciding whether to enter the Restructured Transaction.

UBS reasonably and justifiably relied on these misrepresentations and Omissions of facts and



                                              15
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52        Page 19 of
                                         59




infonnation that were solely and peculiarly within the knowledge of Highland Capital and the

Fund Counterparties. Given UBS's prior dealings with Highland Capital and its affiliates, as

well as Highland Capital's size and presence in the market, UBS reasonably believed that

Highland Capital and the Fund Cou:nterparties would not provide it with false, incomplete or

otherwise misleading information about the Fund Counterparties' finances and assets as it in fact

did.

              48.     For example, on or about December 28, 2007, to induce UBS to enter the

Restructured Transaction and related Agreements, Gibran Mahmud of Highland Capital sent

SOHC financial statements to UBS. On or about January 29, 2008, UBS requested additional

financial information related to SOHC.     Later that same day, to induce UBS to enter the

Restructured Transaction and related Agreements, Phil Braner of Highland Capital emailed UBS

a copy ofSOHC's Statement of Financial Condition, dated December 31, 2007.

              49.     As described with more particularity below, the SOHC financial

information that Highland Capital and the Fund Counterparties provided to UBS, which

Highland Capital was responsible for preparing, was materially false and misleading. Highland

Capital and the Fund Counterparties knew that UBS would rely upon SOHC's financial

information in connection with deciding whether to agree to the Restructured Transaction and

the terms of the Agreements being negotiated.

              50.     On or about February 4, 2008, Matt Killebrew of Highland Capital

provided UBS with financial reports via email that reflected financial summaries, and aggregate

valuations for CDO Fund's assets as of December 31, 2007.         On or about March 4, 2008,

Mr. J(jllebrew sent UBS similar reports for the period ended January 31 , 2008. As described

with more particularity below, these financial reports, which Highland Capital prepared, also

were materially false and misleading. Highland Capital and the Fund Counterparties knew that


                                                16
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52       Page 20 of
                                         59




UBS would rely upon CDO Fund's financial information in connection with deciding whether to

agree to the Restructured Transact ion and the terms of the Agreements being negotiated.

               51.     The Fund Counterparties' financial statements falsely set forth the assets

and resources that would be available to the Fund Counterparties to satisfy their obligations to

UBS. In particular, as UBS would later learn, the financial information that Highland Capital

and the Fund Counterparties provided to it during the restrncturing negotiations failed to disclose

that a material amount of CDO Fund's assets already had been pledged as collateral or otherwise

encumbered in connection with other transactions involving other counterparties. These facts

and information were solely and peculiarly within the knowledge of Highland Capital and the

Fund Counterparties.

               52.     CDO Fund's financial statements also materially overstated the cash

position it held as of December 31, 2007.        Specifically, the December 31, 2007 financial

summary for CDO Fund that UBS received in connection with negotiating the restructuring

falsely represented that CDO Fund held over $22 million in cash when, in fact, as UBS

subsequently learned after commencing the Highland Entity Action, CDO Fund 's cash position

as ofDecember31, 2007 was just over $13 mi ll ion, i.e., approximately 50% lower. As CDO

Fund's investment manager, Highland Capital knew at the time of the misrepresentation on

February 4, 2008 the value of CDO Fund's cash assets. This misrepresentation was material

because CDO Fund was offering to pledge $ 10 million in cash to UBS as Initial Restructured

Collateral. If UBS had known that CDO Fund was agreeing to a cash collateral obligation that

would exhaust nearly all of its cash liquidity, UBS would not have entered the Restructured

Transaction and      would   not   have   suffered   the   losses   proximately caused     by   this

misrepresentation.




                                                17
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52        Page 21 of
                                         59




                53.    Similarly, Highland Capital and the Fund Counterparties concealed from

 UBS the fact that the Fund Counterparties were simultaneously negoliating several financing

 arrangements with other parties pursuant to which SOHC bad agreed to pledge a significant

 portion of its assets to Barclays Bank pie ("Barclays"), and CDO Fund would pledge a

 significant portion of its assets to Morgan Stanley & Co International Ltd. , Highland Capital IV

 SPC and Citibank NA. This information was solely and peculiarly within the knowledge of

 Highland Capital and the Fund Counterparties.

                54.    In addition, the Fund Counterparties' fmancial statements that Highland

 Capital and the Fund Counterparties provided to UBS in advance of the Restructured Transaction

 contained inflated and mistated valuations of their respective assets.      As UBS ultimately

 discovered, the valuations assigned to the Fund Counterparties' assets by Highland Capital and

 the Fund Counterparties were knowingly materially misstated and fraudulent.        In particular,

 Highland Capital and the Fund Counterparties knew that the market quotations and other

 variables that they relied upon to value the Fund Counterparties' assets were unreasonable or

 inaccurate given the market conditions existing at the time.      Yet, they used those market

quotations and variab les to value the Fund Counterparties' assets, including the Fund

 Counterparties' interests in other Highland Capital affiliates, and to prepare the false and

 misleading financial reports that they provided to UBS in connection with negotiating the

 Restructured Transaction. Highland Capital had a fi nancial incentive to ignore the inaccuracy of

 the market quotations, and use an unreasonable valuation methodology to inflate the Fund

Counterparties' asset values as Highland Capital earned management fees predicated, in part, on

 the value of the assets that it managed.    The truth about Highland Capital 's and the Fund

Counterparties' valuation methodology was solely and peculiarly within the knowledge of

 Highland Capital and the Fund Counterparties.


                                                 18
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52         Page 22 of
                                         59




                55.    During the course of negotiations concerning the restructuring, UBS also

 insisted that the Fund Counterparties have the ability to post $70 million in cash and securities as

collateral, which would be held at State Street Bank (the ''Initial Restructured Transaction

Collateral"), and in which UBS would bold a security interest. The Fund Counterparties' ability

to do so using their own assets was qualitatively and quantitatively material to UBS. Among

other things, it demonstraled the strength of their balance sheets, and by extension, their ability to

satisfy future obligations to UBS.

                56.    Highland Capital and the Fund Counterparties agreed that the Fund

Counterparties would post $70 million in Initial Restructuring Collateral.             In or around

November 2007, Highland Capital and the Fund Counterparties identified the assets that would

be offered and eventually pledged to UBS as part of the Initial Restructuring Co llateral. In

particular, Highland Capital and the Fund Counterparties identified six specific assets that the

Fund Counterparties would transfer to State Street for UBS's benefit.                 As the Fund

Counterparties' investment manager, Highland Capital and the Fund Counterparties knew

whether and to what extent the Fund Counterparties could pledge assets as collateral to UBS, as

well as what assets the Fund Counterpa1ties held to satisfy the collateral obligations being

negotiated.

               57.     On or about November 26, 2007, UBS approved the list of collateral

authorized and approved by Dondero to fulfill the Fund Counterparties' Initial Restructuring

Collateral obligations in connection with the Restructured Transaction. On January 15, 2008,

Phil Braner of Highland Capital confirmed that the Fund Counterparties would be posting the

Initial Restructuring Collateral. The securities first offered as part of the collateral in November

2007 were eventually transferred to State Street in accordance with the Warehouse Agreements.




                                                 19
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 23 of
                                         59




                 58.    Although Dondero was personally involved in the selection of the

securities included as part of the Initial Restmcturing Collateral, and he sent email to UBS

 regarding the same, in another Omission, Dondero failed to disclose that the assets being offered

to UBS as collateral were not owned by the Fund Counterparties. As UBS would later learn, the

Fund Counterparties did not own two of the six assets that Dondero, Highland Capital and the

Fund Counterparties represented were Fund Counterparty assets. As the Fund Counterparties'

investment manager, Highland Capital maintained the Fund Counterparties' accounting records,

and knew who owned the assets that it was offering to UBS to satisfy the Initial Restructuring

Collateral obligation. Facts and information concerning which Highland Capital affiliates owned

certain assets was solely and peculiarly wit hin the knowledge of Highland Capital and its

affiliates.   Given UBS's prior dealings with Highland Capital and its affiliates, as well as

Highland Capital's size and presence in the market, UBS had no reason to believe, and

reasonably did not believe, that Highland Capital would provide it with false, incomplete or

otherwise misleading information about the Fund Counterparties' assets or their ability to satisfy

the Initial Restmcturing Collateral obligations using their own assets.

                59.    If UBS had known that the Fund Counterparties did not have assets on

their balance sheets available to satisfy the Initial Restructuring Collateral obligations that the

parties had negotiated, UBS would not have agreed to the Restructured Transaction and the

related Agreements. Information about the Fund Counterparties' available assets was solely and

peculiarly within the knowledge of Highland Capital and the Fund Counter-parties. The Fund

Counterparties' inability to satisfy their Initial Restructuring Co llateral obligation using their

own assets would have signaled to UBS that, despite the information on their financial

statements, the Fund Counterparties' asset base and finances were not what they seemed. It also

would have drawn into question the Fund Counterparties' liquidity. The fact that the Fund


                                                20
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52       Page 24 of
                                         59




Counterparties did not own these assets, and were not able to satisfy the Initial Restructuring

Collateral obligations with their own assets, proximately caused injury to UBS.

               60.    But for Dondero's, Highland Capital's and the Fund Counterparties fa lse

and misleading statements and Omissions concerning the Fund Counterparties' finances and

assets, and the Fund Counterparties ' inability to satisfy co llateral and loss obligations, UBS

would not have entered into the Restructured Transaction or the Agreements that memorialized

its terms. Given the Fund Counterparties' weak credit quality, additional adverse information

about their co llective or individual creditworthiness would have deterred UBS from going

forward with the Restructured Transaction and putting more assets at risk.                These

misrepresentations and Omissions proximately caused harm to UBS.

               61.    UBS would not have entered into a transaction with parties that made

misrepresentations as Highland Capital and the Fund Counterparties did. UBS also would not

have agreed to release its valuable claims arisi ng out of the Original Engagement under such

circumstances. Because of, and in reliance on, the false and misleading information about the

Fund Counterparties provided by Dondero, Highland Capital and the Fund Counterparties, UBS

entered into the Restructw·ed Transaction memorial ized in the Agreements. Because each of the

misrepresentations and Omissions identified above disguised the Fund Counterparties' inability

to satisfy their obligations to UBS, the misrepresentations and Omissions proximately caused

harm to UBS.

C.     The Restructured Transaction Agreements

       1.      The Engagement Letter

               62.   On or about March 14, 2008, the parties reached agreement on the terms

of a restructured engagement, which were memorialized in a new engagement letter (the

"Engagement Letter," annexed hereto as Exhibit D).        Pursuant to the Engagement Letter,


                                              21
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52         Page 25 of
                                         59




Highland Capital re-engaged UBSS to act as placement agent in the event that market conditions

improved, and the parties could go forward with securitizing the Warehouse Assets already held

by UBS in the Warehouse Facility. UBS agreed to continue holding the Warehouse Assets in the

Warehouse Facility, which had a notional value of approximately $818 million.

               63.      Under the terms of the Engagement Letter, UBS released claims against

HighJand Capital and the Fund Counterparties arising out of the Original Engagement.

       2.      The Restructured Warehouse Agreements

               64.      On March 14, 2008, UBSS, the Fund Counterparties and llighland Capital

also entered into a cash warehouse agreement (the "Cash Warehouse Agreement"), pursuant to

which UBSS agreed to continue to bold the Cash Portfolio. {A true and correct copy of the Cash

Warehouse Agreement is annexed hereto as Exhibit E.)

               65.      UBS AG, the Fund Counterparties and Highland Capital also entered into

a synthetic warehouse agreement, dated as of March 14, 2008 (the "Synthetic Warehouse

Agreement," and together with the Cash Warehouse Agreement, the "Warehouse Agreements"),

pursuant to which UBS AG agreed to continue warehousing credit protection that it so ld, i.e., the

CDS Portfolio. (A true and correct copy of the Synthetic Warehouse Agreement is annexed

hereto as Exhibit F.)

               66.      Section 13(B) of the Cash Warehouse Agreement and § 11(8) of the

Synthetic Warehouse Agreement make Highland Capital liable for losses, including losses in the

Warehouse Facility, by reason of acts or omissions constituting bad faith, wi II fut misconduct, or

gross negligence.

               67.      Under § 12    of the    Synthetic Warehouse Agreement, the           Fund

Counterparties agreed to transfer to State Street the Initial Restructuring Collateral to partially

secure their respective obligations to UBS under the Warehouse Agreements. Annex C to the


                                                22
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52         Page 26 of
                                         59




Synthetic Warehouse Agreement identified the six assets that the Fund Counterparties

purportedly transferred to Stale Street to satisfy their lnitial Restructuring Collateral obligations,

along with $20 million in cash.

               68.     The Warehouse Agreements also contained releases whereby UBS agreed

to release claims it had against Highland Capital and the Fund Counterparties for losses arising

out of the Original Engagement.

D.     Highland Capital Uses Its Control Over The Fund Counterparties To
       Dissipate T heir Assets Without Regard For The Fund Counterparties'
       Growing Obligations To UBS
               69.     Almost immediately after the Restructured Transaction Agreements were

executed, Highland Capital and the Fund Counterparties knowingly began to dissipate the Fund

Counterparties' assets and make it impossible for the Fund Counterparties to ever repay UBS

what they owed. Highland Capital and the Fund Counterparties did so al various times when the

Fund Counterparties owed UBS hundreds of mi llions of dollars.

               70.     For example, on or about March 26, 2008, just days after entering the

Restructured Transaction, Highland Capital caused certain SOHC assets to be encumbered by

entering into a transaction with Barclays Bank, pie. ("Barclays"). At or around the same Lime,

CDO Fund was negotiating financing arrangements with Morgan Stanley & Co. lnternational

Ltd. and Highland Capital IV SPC, whereby it granted a security interest in its assets to those

entities. By granting a security interest in the Fund Counterparties' assets to other creditors,

HighJand Capital unfairly and improperly reduced the assets available to satisfy the Fund

Counterparties' obligations to UBS in bad faith and in violation of UBS's rights.

               71.     Similarly, on or about April 2, 2008, Highland Capital advised UBS that

CDO Fund had recently monetized a $129 million long position in SunCom Wireless. When

Highland Capital and COO Fund subsequently provided UBS with additional financial


                                                 23
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52    Page 27 of
                                         59




infonnation about CDO Fund, however, UBS discovered that Highland Capital had caused CDO

Fund to transfer approximately $1 00 mi llio n of tbe cash proceeds from the SunCom Wireless

sale out of CDO Fund.

                 72.    By improperly removing such a substantial amount of cash from CDO

Fund, Highland Capital interfered in bad faith with CDO Fund 's ability to satisfy its steadily

increasing financial obligations to UBS. In particular, in or around May 2008, when the cash

proceeds from the SunCom Wireless position were siphoned off, the Fund Counterparties owed

UBS in excess of$166 million related to losses in the Warehouse Facility, approximately 50% of

which CDO Fund was obligated to pay.

                 73.   Highland Capital also repeatedly caused SOHC's cash to be transferred by

Highland Financial. In particular, during the first five months of 2008, SOHC's cash position

was reduced by over $10 million at a time when its obligations to UBS were increasing

substantially.

E.     In the Fall of 2008, Losses Moun t And The Fund Counterparties F ace
       Collater al Calls From C reditors Including UBS That They Cann ot Meet
       Despite Highland Capital's Belated E fforts To Do So By Ignor ing Corporate
       For malities
                 74.   Under the terms of the Warehouse Agreements, the Fund Counterparties

were required to post addi tional collateral with UBS if the combined market value of (a) the

Warehouse Assets and (b) the Initial Restructured Transaction Collateral, declined below a

certain amount.

                 75.   By September 2008, losses in the Warehouse Facility had increased

significantly. At the same time, the value of the Initial Restructuring Collateral had declined

substantially, as had the value of the assets held by the Fund Counterparties.




                                                24
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 28 of
                                         59




                76.     Highland Capital was desperate to avoid a default by any of its affiliates,

 including the Fund Counterparties. If a High land Capital affiliate defaulted on its obligations to

a creditor, Highland Capital's reputation in the investment community wou ld be damaged, and

 there was a risk that Highland Capital's business would collapse. Highland Capital feared that a

public default would lead investors in Highland Capital's hedge fund family to withdraw their

capital, and lead credilors to take aggressive actions to protect themselves, including foreclosing

on collateral and aggressively enforcing their contractual rights.

        1.     The First Margin Call

               77.     On or about September 16, 2008, as losses in the Warehouse Facility

continued to grow, UBS began to exercise its contractual rights and make margin calls

demanding additional collateral from the Fund Counterparties.          Specifically, UBS notified

Highland Capital and the Fund Counterparties that, pursuant to § 12(C) of the Synthetic

Warehouse Agreement, the Fund Counterparties were each required to post $ 10 million in cash

or equivalent securit ies (the "First Margin Call").

               78.     Because H ighland Capital had routinely drained cash from the Fund

Counterparties, the Fund Counterparties lacked the liquidity to meet UBS's demands using their

own assets.

               79.     On or about September 19, 2008, the Fund Counterparties satisfied the

First Margin Call by together posting $20 million in cash as additional collateral. As UBS would

later learn, however, to satisfy the First Margin Call, Highland Capital had to cause SOHC's alter

ego and parent, Highland Financial, to provide COO Fund with $5 million in cash. This transfer

is further evidence of the alter ego relationship between Highland Financial and SOHC, as

Highland Financial would not have provided COO Fund with the $5 million but for its alter ego

relationship with SOHC and the control and domination exercised by Highland Capital.


                                                 25
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 29 of
                                         59



        2.      UBS ls Harmed By Highland Capital's Response To The Fund
                Counterparties' Liquidity Crisis
                80.      In the wake of the First Margin Call, the Fund Counterparties remained

starved for liquidity.     St ill desperate to avoid defaults to creditors and the consequences

described above, Highland Capital resorted to commingling assets of various Highland Capital

affiliates to generate short-term liquidity for the Fund Counterparties to satisfy obligations as

they came due without regard for future mid-term and long-term obligations that they had. In

doing so, Highland Capital consciously decided to continue to ignore the corporate formalities of

the Fund Counterparties and the other affiliates that they controlled.

               81.       Highland Capital and the individuals that directed the Fund Counterparties

knew that they had caused the Fund Counterparties to become incapable of sat isfying their

obligations to all of their respective creditors when they came due, and that they were inso lvent

or, at the very least, within the zone of insolvency.

               82.       For example, on or about September 26, 2008, Dondero aad Highland

Capital improperly caused Highland Financial to take on additional debt by offering notes to

other Highland affiliates, including CDO Fund, in exchange for cash-generating assets, which it

hoped would allow SOHC to address short-term cash needs, and satisfy obligations SOHC had to

Barclays under both a swap financing facility and a separate guarantee arrangement between

SOHC and Barclays.

               83.       Pursuant to the note offering, Highland Financial acquired approximately

$321 million of risky CLO assets (CLO mezzanine paper and CLO equity assets), aad life

settlement insurance contracts from the Affiliated Transferees in exchange fo r senior secured

notes in a principal amount of approximately $316 million with a maturity date of 2018 (the

"September 2008 Note Offering," and the notes issued in connection therewith, the "September




                                                 26
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 30 of
                                         59




  2008 Notes").     The September 2008 Note Offering required Highland Financial to make

  amortized payments to the Affiliated Transferees each quarter starting in February 2009 of $15

  million. Highland Financial also was required to transfer a security interest to the Affiliated

  Transferees in the shares it held of two wholly-owned subsidiaries -    HFP Asset Funding II and

  HFP Asset Funding III -     into which llighland Financial transferred the assets that it received

  from the Affiliated Transferees.

                  84.   The granting ofthis security interest and related asset transfers constituted

  fraudulent conveyances, which made payment by the Fund Counterparties and Highland

  Financial of their obligations to UBS impossible and defrauded UBS.           At the time of the

  September 2008 Note Offering, Highland Financial, as SOHC's alter ego, owed UBS hundreds

  of millions of dollars that it could not pay. The September 2008 Note Offering and related asset

  transfers were not rum's-length transactions or done for reasonably equivalent value. Dondero

  and Highland Capital caused Highland Financial to grant the security interest to affiliated

  insiders. Afterwards, Highland Financial concealed the security interest that it had granted to the

  Affiliated Transferees from UBS.

                  85.   On or about October 7, 2008, Highland Capital proposed that Highland

  Financial conduct an additional note offering on the same terms as the September 2008 Note

 Offering.    In accordance with Highland Capital's       proposa~   Highland Financial issued an

  additional $55,488,000of10% Senior Secured Notes due 2018 to be given to the Crusader Fund

 (the "October 2008 Note Offering," and together with the September 2008 Note Offering, the

 "Fall 2008 Note Offerings," and the notes issued in connection therewith, together with the

  September 2008 Notes, the "Fall 2008 Notes"). As a result of the October 2008 Note Offering,

 Highland Financial's debt obligation to the Affiliated Transferees was $371,458,681 , plus

  interest. The granting of a security interest and related asset transfers in connection with the


                                                  27
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 31 of
                                         59




October 2008 Note Offering constitute fraudulent conveyances for substantially identical reasons

as the conveyances made in connection with the September 2008 Note Offering.

               86.     Highland Capital caused Highland Financial and SOHC to use the assets

that they acquired to pay down a substantial portion of SOHC's debt to Barclays to the detriment

of UBS.    Highland Capital executed this plan at UBS 's expense to protect their substantial

personal stake in Highland Financial and prevent negative publicity associated with defaulting on

obligations to Barclays. lmplementing this p lan, however, caused SOHC (and its alter ego,

Highland Financial) to improperly and in bad faith breach duties and obligations to UBS.

               87.    When SOHC and its alter ego, Highland Financial, used up their cash

flows to pay Barclays, SO HC's expected obligations to UBS were well in excess of $250

million, which were due and owing to UBS no later than March 14, 2009. Thus, by favoring

Barclays over UBS, Highland Capital and the Fund Counterparties made a fraudulent

conveyance and interfered in bad faith with the Fund Counterparties' abi lity to meet their

contractual obligations to UBS.

               88.    Given the state of the financial markets at the time, Highland Capital,

Highland Financia l and SOHC had no expectation that SOHC wou ld be able to satisfy its

obligations to UBS when they came due. Indeed, not only was SOHC insolvent (or, at the very

least, within the zone of insolvency), but Highland Financial, SOHC's alter ego, also was

inso lvent (or, at the very least, within the zone of insolvency), and would be certified insolvent

by Highland Capital by year-end. Consequendy, the payments to Barclays constituted fraudulent

conveyances that interfered in bad faith with SOHC's obligations under the Warehouse

Agreements. By orchestrating and causing the fraudulent transfers and improper payments to

Barclays to protect its own self-interest, Highland Capital interfered in bad faith with UBS's

contract with SOHC.


                                                28
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 32 of
                                         59




                89.     ln addition to the foregoing, COO Fund used the Fall 2008 Notes that it

 received in exchange for substantially all of its unencumbered assets to satisfy obligations to

 Cit ibank, NA ("Citi"). This too constituted an improper transfer as it was made by CDO Fund at

 a time when it was insolvent, and with an intention to give Citi a preference over UBS.

        3.      The Second Margin Call

                90.    On or about October 21, 2008, UBS notified Highland Capital that,

 pursuant to § 12(C) of the Synthetic Warehouse Agreement, the Fund Counterparties each owed

 another $10 million (the "Second Margin Call").

                91.    ln response to the Second Margin Call, Highland Capital offered UBS

 numerous assets as collateral. UBS rejected those offers for various business-related reasons.

 As UBS would later learn, however, at the time Highland Capital was offering the assets to UBS,

 the Fund Counterparties did not own them.

                92.    On or about October 24, 2008, the Fund Counterparties satisfied the

 Second Margin Call by together posting assets with a notional value of $49.97 million (but a

 market value of approximately $20 mill ion), with the understanding that UBS would authorize

 State Street to return the securities if and when the Fund Counterparties were able to replace

 those securities with $20 million in cash. As UBS would later learn, the Fund Counterparties did

 not own and failed to disclose that four of the assets used to satisfy the Second Margin Call were

 owned by HFP Asset Funding II, one of SOHC's affiliated sister funds which, like SOHC, was

 controlled by Highland Financial and Highland Capital.

                93.    Moreover, at the same time that Highland Capital was telling UBS that the

 Fund Counterparties did not have sufficient cash assets to meet the Second Margin call,

 Highland Capital was using the liquid resources available to SOHC (through its alter ego,




                                                29
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20               Entered 08/07/20 23:11:52     Page 33 of
                                         59




Highland Financial) to make payments to another SOHC creditor, i.e., Barclays, which

improperly favored Barclays over UBS , and directly and proximately caused injury to UBS.

          4.   The Third Margin Call

               94.    On or about November 7, 2008, UBS notified Highland Capital and the

Fund Counterparties that, pursuant to § I 2(C) of the Synthetic Warehouse Agreement, the Fund

Counterparties had an obligation to post another $I 0 million as collateral (the "Third Margin

Call").

               95.    On or about November 11, 2008, Highland Capital and the Fund

Counterparties offered to post various securities to satisfy the Third Margin Call. In response to

the Third Margin Call, Phil Braner of Highland Capital emailed UBS a list of proposed collateral

including eight securities with a purported market value of approximately $20 million (i.e., twice

the amount of cash due to satisfy the Third Margin Call).

               96.    Pursuant to the Warehouse Agreements, UBS was authorized to reject

proposed collateral. UBS determined that the proposed additional collateral offered by Highland

Capital and the Fund Counterparties was unacceptable. On or after November 13, 2008, UBS

formally rejected the offered securities, and requested that the Fund Counterparties provide cash

or cash equivalent collateral to satisfy their obligations under § l 2(C) of the Synthetic

Warehouse Agreement.

               97.    UBS would later learn that neither of the Fund Counterparties owned the

assets that Highland Capital proposed using to satisfy the Third Margin Call. Rather, SOHC's

affiliate, HFP Asset Funding II owned each of the eight assets that Highland Capital bad

proposed using to satisfy the Third Margin Call.

               98.    When UBS confronted Highland Capital about this issue Mr. Braner of

Highland Capital explained that Highland Capital could (and was willing to) exercise its control


                                               30
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52         Page 34 of
                                         59




over the various Highland-affiliated funds to move assets between and among the affiliated

 funds, thereby making assets avai lable to UBS from Higbland-affiliated funds other than the

 Fund Counterparties. Mr. Braner explained how Highland Capital could effectuate the asset

 transfers by simply ignoring corporate formal ities, transferring assets among companies, utilizing

accounting entries and otherwise taking advantage of the corporate relationship shared by the

 various HigbJand-affi liated funds to engineer non-arm's-length transactions.      Mr. Braner also

divulged to U BS that Highland Capital was willing to ignore corporate forma lities because it

wanted to avoid any further reputational hann to Highland Capital and the Highland organization

that would occur if the Fund Counterparties defaulted on UBS's margin calls.

F.      Termination Of The Agreements And Demand For Payment of Losses

               99.       As of December 3, 2008, the Fund Counterparties still had not met the

Third Margin Call in accordance with § 12(C) of the Synthetic Warehouse Agreement. This

failure resulted in UBS's declaration of a lennination date ("Termination Date") under the

Agreements.

                100.     On December 3, 2008, UBS delivered a letter (the "Termination Date

Letter") to Highland Capital and the Fund C01mterparties notifying them of such failure and the

occurrence of a Termination Date under each Agreement.            (A true and correct copy of the

Termination Date Letter is annexed hereto as Exhibit G.)

                I 0 I.   Sections 5 and 7 of the Cash Warehouse Agreement provided that if the

closing date of the securitization contemplated by the Restructured Transaction failed to occur on

or prior to March 14, 2009, UBSS could, in its so le discretion, retain any of the securities in the

Warehouse Facility or sell such securities to one of UBSS 's affiliates or an unaffiliated party.

               102.      Pursuant to the tenns of the Agreements, if the closing date of the

securitization contemplated by the Restructured Transaction fa iled to occur on or prior to


                                                 31
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 35 of
                                         59




March 14, 2009, each of the Fund Counterparties was obligated to pay to UBS its pro rata share

of any market value losses on the Warehouse Assets, which UBS determined it had experienced

and so notified Highland Capital and the Fund Counterparties.

               103.    On December 19, 2008, UBSS delivered a letter (the "Cash Warehouse

Demand Letter") to Highland Capital and the Fund Counterparties demanding payment for its

losses. (A true and correct copy of the Cash Warehouse Demand Letter is annexed hereto as

Exhibit H.) UBSS demanded that Highland Capita l and the Fund Counterparties wire that

required amount to UBSS no later than 5:00 pm on December 24, 2008 (i.e., the third business

day after the date of the Cash Warehouse Demand Letter) (the "Final Payment Date"). Highland

Capital and the Fund Counterparties failed to make the required payment to UBSS.

               104.    The Synthetic Warehouse Agreement provided that in the event the

closing date of the securitization contemplated by the Restructured Transaction failed to occur on

or prior to March 14, 2009, the Fund Counterparties would be collectively responsible for 100%

of the aggregate amount of losses on the CDS Portfolio and each of the Fund Counterparties

would pay, after notice of such amount due from UBS, its pro rata share of such amount to UBS

within three business days.

               I 05.   On December 19, 2008, UBS AG delivered a leller (the "Synthetic

Warehouse Demand Letter") to Highland Capita l and the Fund Counterparties demanding

payment for its losses. (A true and correct copy of the Synthetic Warehouse Demand Letter is

annexed hereto as Exhibit I.) UBS AG demanded that tbe Highland Capital and the Fund

Counterparties wire the required amount to UBS AG no later than 5:00 PM on the Final Payment

Dale (i.e.. December 24, 2008 -       the third business day after the date of the Synthetic

Warehouse Demand Letter). Highland Capital and the Fund Counterparties failed to make the

required payment to UBS AG.


                                               32
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52     Page 36 of
                                         59



  G.     Notice of Failure To Pav, Auction And Final Accounting Letter

                 106.    On January 5, 2009, UBS notified Highland Capital and the Fund

  Counterparties of the fa ilure to make the requisite payments when due pursuant to the

  Agreements and the applicable demand letters. On or about January 16, 2009, in connection

  with unwinding the Warehouse Facility, UBS conducted the auction contemplated by the

  Warehouse Agreements.

                 107.   On or about March 19, 2009, UBS delivered a letter to Highland Capital

  and the Fund Counterparties concerning a final accounting concerning the auction and the losses

  in the Warehouse Facility. UBS determined that Highland Capital and the Fund Counterparties

  owed it $686,853,290.26.

  H.     Highland Capital Renders The Fund Counterpa rties Judgment-Proof To
         A void Their Obligations To UBS

                 108.   Prior to December 31, 2008, Highland Financial was insolvent. During

  the fourth quarter of 2008, Highland Financial's book value declined below zero. As a result,

  each of the limited partners' interests in Highland Financial had no value. Likewise, SOHC was

  insolvent.

                 109.   Jn December 2008, immediately after UBS tenninated the Restructured

  Transaction, Dondero and Highland Capital executed a plan to continue to reduce UBS 's ability

  to recover from the Fund Counterparties. Among other things, Dondero and Highland Capital

  began the process of ensuring that Highland Financial and SOHC were insolvent and unable to

  meet their obligations to UBS by transferring assets from Highland Financial (and its

  subsidiaries) to the Affiliated Transferees.   Dondero and Highland Capital tried to hide this

  fraudulent conveyance by tying it to the cancellation of the Fall 2008 Notes.




                                                  33
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52        Page 37 of
                                         59




               110.   On or about February 24, 2009, UBS commenced the Highland Entity

Action against Highland Capital and tbe Fund Counterparties. At the time, SOHC and Highland

Financial, as its aller ego, owed UBS approximately $345 million.

               111.   Undeterred, on or about March 17, 2009, Dondero and Highland Capita 1

caused SOHC's parent and alter ego, Highland Financial, to transfer virtually all of its (and

SOHC's) assets to Highland Capital and the Affiliated Transferees, including millions of dollars

worth of assets to which they were not entitled (the "March 2009 Fraudulent Conveyance"). In

particular, on Marcb J7, 2009, Highland Capital caused assets with a purported value of $239

million to be transferred from Highland Financial and its subsidiaries to the Affiliated

Transferees, including assets from two Highland Financial subsidiaries that had no obligations to

the Affiliated Transferees: Highland Financial Rea l Estate and CDO HoldCo. (a/k/a HFP Asset

Funding I). Among other things, in connectfon with the March 2009 Fraudulent Conveyance,

Highland Capital and the Affiliated Transferees improperly received the fo llowing assets from

Highland Financial:

              •       HCF received (a) STRAF-1 A (Floating - 11/2021 - D - 86280AAF4),
                      (b) Red River (Floating - 07/2018 - E - 75686XAA8), (c) REIT - HE
                      1001 West Loop Project LLC and (d) REIT- HE 2425 West Loop, L.P.

              •       The Crusader Fund received (a) STRAF 2007-lA (Floating - 1112021 - C
                      - 86280AE7), (b) ROCKW 2007-lA AJL, (c) STRAF 2007-lA (C
                      tranche), (d) Ginn LA Conduit Lender, Inc. (First Lien Tranche A Credit
                      Linked Deposit) and (e) Ginn LA Conduit Lender, Inc. (First Lien
                      Tranche B Term Loan).

              •       Highland Capital received the following REIT interests: (a) HE Capital
                      KR, LLC, (b) HE Mezz ~ LLC, (c) HCREA Breckenridge, L.P.,
                      (d) HCREA Lock.hill Retail , L.P., (e) HCREA No len Drive, L.P.,
                      (t) HCREA Trimarchi, (g) HE Sugar Lend Project, LLC and (h) NBREC
                      Highland Village.




                                               34
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 38 of
                                         59




                112.   As a result, Highland Capital (a) furtber interfered in bad faith with UBS's

contractual rights and the Fund Counterparties' contractual obligations under the Warehouse

Agreemenls, thereby breaching the covenants of good faith and fa ir dealing inherent in the

Warehouse Agreements; and (b) caused the fraudulent conveyance of assets from SOHC's alter

ego and parent, HighJand Financial, to various other Highland affiliates.

               113.    At the time of the March 2009 Fraudulent Conveyance, the assets that

Highland Financial transferred to the Affil iated Transferees were worth millions of dollars.

Because these assets were fraudulently transferred, they were not available to SOHC, and

Highland Financial as SOHC's alter ego, to satisfy their debt to UBS under the Warehouse

Agreements. UBS bad a legal interest in, and right to the fraudulently transferred assets, as a

creditor of SOHC, Highland Financial's alter ego.      Consequently, as a direct and proximate

cause of the March 2009 Fraudulent Conveyance, UBS was injured. The full extent ofUBS's

injury should be determined at trial.

               114.    The March 2009 Fraudulent Conveyance was not an arm's-length

transaction or for reasonably equivalent va lue.     Dondero, Highland Capital and Highland

Financial knew that transferring those assets to Highland Capital and Affi liated Transferees

would be a fraudulent transfer, interfere in bad faith with the Fund Counterparties' ability to

meet their obligations to UBS under the Warehouse Agreement and otherwise be improper. For

example, at Highland Financial's March 17, 2009 board meeting, in connection with approving

the March 2009 Fraudulent Conveyance, those in attendance discussed how the March 2009

Fraudulent Conveyance should be considered in Light of (a) the Highland Entity Action

commenced by UBS against Highland Capital and SOHC, and (b) Highland Financial's active

consideration of bankruptcy as an option to deal with its inability to satisfy its obligations to

creditors.


                                               35
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52       Page 39 of
                                         59



                                   FIRST CAUSE OF ACTION
                                           (Fraud)

                115.    UBS repeats and realleges the allegations set forth in paragraphs 1 through

 114 of this Complaint as if fully set forth herein.

                1 16.   In connection with restructuring the Original Engagement, and negotiating

 the terms of the Agreements and Restructured Transaction, Highland Cap ital and the Fund

 Counterparties had a duty to communicate accurate and complete information to UBS.

                117.    As alleged above, in connection with negotiating the Restructured

 Transaction, Highland Capital and the Fund Counterparties intentionally misrepresented material

 facts and made Omissions (as defined earlier herein).

                118.    As set forth in more detai l above, prior to the restructuring being

 completed, and the Agreements being executed, Highland Capital and the Fund Counterparties

 misrepresented information and made Omissions to UBS concemjng the creditworthiness of the

 Fund Counterparties as well as information about their finances and assets, inclurung, but not

 limited to, information regarillng the following:

                (a)     the Fund Counterparties' inability to satisfy the Initial
                        Restructuring Co llateral obligations using their own assets;

                (b)     the size of CDO Fund's cash position; and

                (c)     the material inaccuracy of the summary asset valuat ions
                        provided by Highland Capital and the Fund Counterparties.

                119.    Highland Capital and the Fund Counterparties acted knowingly and

 purposefully in making the materially false representations and Omissions to UBS in connection

 with negotiating the Restructured Transaction to induce UBS to enter the Agreements. Highland

 Capital and tbe Fund Counterparties knew that their representations and Omissions were

 materially false and misleading. Knowingly using material misrepresentations and Omissions,




                                                  36
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20          Entered 08/07/20 23:11:52       Page 40 of
                                         59




  Highland Capital and the Fund Counterparties intended to induce, and fraudulently induced UBS

  into entering the Agreements.

                120.    Highland Capital and the Fund Counterparties also knew that their false

  representations and Omissions were material to and caused UBS's decision to enter the

  Agreements. In particular, the misrepresentations and Omissions were both quantitatively and

  qualitatively material to UBS inasmuch as UBS would have acted differently had it known the

  truth about the Fund Counterparties' finances and assets when UBS made the decision to go

  forward with the restructuring and releasing, among other things, valuable claims against

  Highland Capital.

                121.   UBS was not aware and could not have been aware of the falsity and

  misleading nature of Highland Capital's and the Fund Counterparties' misrepresentations and

 Omissions. The facts and information underlying the false, inaccurate and incomplete financial

 reports that Highland Capital provided to UBS in. connection with negotiating the Restructured

 Transaction were peculiarly within Highland Capital's and the Fund Counterparties' knowledge.

                122.   Highland Capital and the Fund Counterparties had superior knowledge

 compared to UBS about Highland Capital's and the Fund Counterparties' finances and assets.

 Indeed, such facts and information were solely and peculiarly within the knowledge of Highland

 Capital and the Fund Counterparties. Moreover, it was necessary for Highland Capital and the

 Fund Counterparties to complete or clarify the information that it provided to UBS concerning

 the Fund Counterparties' finances and assets. Consequently, Highland Capital's and the Fund

 Counterparties' concealment of the Fund Counterparties' finances and assets was fraudulent.

                123.   UBS reasonably and justifiably relied to its detriment on Highland

 Capital's and the Fund Counterparties' misrepresentations and Omissions regarding the Fund

 Counterparties' financial condition and assets. In particular, UBS reasonably and justifiably


                                               37
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 41 of
                                         59




  relied on misrepresentations and Omissions of facts and infonnation solely and peculiarly within

  the knowledge of Highland Capital and the Fund Counterparties. Given UBS 's prior dealings

  with Highland Capital and its affiliates, as well as Highland Capital's size and presence in the

  market, UBS had no reason to question the veracity and completeness of the financial

  information that Highland Capital provided to UBS about the Fund Counterparties' finances and

 assets. UBS also had no reason to believe t hat the financial information that Highland Capital

 p rovided to it to induce UBS to enter the Restructured Transaction would be fa lse, incomplete or

 otherwise misleading. When UBS evaluated the Fund Counterparties' financial statements in

 early 2008, it did not know about Highland Capital's and the Fund Counterparties' false asset

 valuations and methodology nor did UBS know of Highland Capital ' s plan to enter additional

 financing arrangements, and to encumber the Fund Counterparties ' assets in connection with

 those transactions, thereby reducing the assets to which UBS could look to satisfy the Fund

 Counterparties' contractual obligations. UBS also did not know that Highland Capital and the

 Fund Counterparties provided it with false and misleading information, or that they had

 concealed material information from UBS about the Fund Counterparties ' finances and assets.

                124.   But for Highland Capital's and the Fund Counterparties' material

 misrepresentations and Omissions, UBS would not have entered the Agreements, or released its

 claims against Highland Capital and the Fund Counterparties arising out of the Original

 Engagement.

                125.   In reasonable and justifiable reliance on the           foregoing material

 misrepresentations and Omissions, UBS also surrendered and released valuable claims against

 Highland Capital and the Fund Counterparties at a time when UBS could have been made whole

 for the losses that it had suffered to that point as a result of the Original Engagement. Nor would

 UBS have suffered the additional losses in the Warehouse Facility.


                                                 38
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52       Page 42 of
                                         59




                126.     UBS reasonably relied to its detriment on Highland Capital's and the Fund

Counterparties' material misrepresentations and Omissions. As a direct and proximate result of

Highland Capital's and the Fund Counterparties' misrepresentations and Omissions, UBS

continued to maintain the Warehouse Facility through, at least, December 3, 2008, suffering in

excess of $686 million in losses that the Fund Counterparties cannot pay to UBS.

                127.    Highland       Capital's    and   the   Fund    Counterparties'    material

misrepresentations and Omissions were the direct and proximate cause of UBS's losses

complained of herein. As a direct result of, and in reliance upon, Highland Capital 's and the

Fund Counterparties' material misrepresentations and Omissions, UBS was induced to, among

other things, (a) enter the Agreements; (b) release its pre-existing claims against Highland

Capita l and the Fund Counterparties related to the Original Engagement; and (c) assume the

credit-risk of the Fund Counterparties; and as a direct result, caused UBS to incur substantial

losses and damages in an amount to be determined at trial.


                                 SECOND CAUSE OF ACTION
                                              (Fraud)
                               (Pied Solely To Preserve For Appeal)

                128.    UBS repeats and realleges tbe allegations set forth in paragraphs l through

127 of tills Complaint as if fu lly set forth herein.

                129.    In connection with restructuring the Original Engagement, and negotiating

the terms of the Agreements and Restructured Transact ion, Highland Capital and the Fund

Counterparties had a duty to communicate accurate and complete information to UBS.

                J30.    As alleged above, in connection with negotiating the Restructured

Transaction, Highland Capital and the Fund Counterparties intentionally misrepresented material

facts and made Omissions (as defined earlier herein).




                                                    39
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52    Page 43 of
                                         59




               13 l.   As set forth in more detail above) prior to the restructuring being

completed, and the Agreements being executed, Highland Capital and the Fund Counterparties

misrepresented infonnation and made Omissions to UBS concerning the creditworthiness of the

Fund Counterpartics and information about their finances, assets and business practices,

including, but not limited to, infonnation regarding the following:

               (a)     the Fund Counterparties having pledged and encumbered a
                       substantial portion of its assets prior to entering the
                       Agreements;

               (b)     CDO Fund's having pledged and encumbered a substantial
                       portion of its assets prior to entering the Agreements;

               (c)     Highland Capital's and the Fund Counterparties' plan to
                       encumber more of the Fund Counterparties' assets,
                       including immediately after March 14, 2008;

              (d)      the commingling of assets between and among the various
                       entities related to Highland Capital and the Fund
                       Counterparties;

              (e)      the practice of shuttling assets between the Fund
                       Counterparties and their affiliates to satisfy the Fund
                       Counterparties' day-to-day expenses, liquidity and financial
                       statement needs;

              (f)      Highland Capital's and the Fund Counterparties' disregard
                       for the corporate form m managing the Fund
                       Counterparties ' assets; and

              (g)      SOHC's liquidity problems, and need to borrow money
                       from Highland Capital to satisfy its Initial Restructuring
                       Collateral obligations.

               132.    Highland Capital and the Fund Counterparties acted knowingly and

purposefully in making the materially false representations and Omissions to UBS in connection

with negotiating the Restructured Transaction to induce UBS to enter the Agreements. Highland

Capital and the Fund Counterparties knew that their representations and Omissions were

materially false and misleading. Knowingly using material misrepresentations and Omissions,


                                               40
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52         Page 44 of
                                         59




  Highland Capital and the Fund Counterparties intended to induce, and fraudulently induced UBS

  into entering the Agreements.

                 133.    These Omissions rendered the Fund Counterparties' representations,

  statements and financial statements materially misleading. Because Highland Capital and the

  Fund Counterparties concealed this information from UBS, UBS could aot properly evaluate

  SOHC's ability to satisfy its obligations to UBS. For instance, UBS received financial reports

  from Highland Capital for the Fund Couaterparties that suggested that the Fuad Counterparties

  held hundreds of millions of dollars worth of assets that could be used to satisfy their obligations

  to UBS. However, a substantial portion of the assets that UBS reasonably believed would be

  available, were, in fact, not going to be available to pay UBS because they were going to be

  encumbered as a result of other transactions.        In other words, because Highland Capital

  concealed its intentions, the financial reports that it provided to UBS were misleading as they

  provided UBS with false and illusory comfort regarding the Fuad Couaterparties' capacity to

  fulfill their contractual obligations to UBS. As the Fund Counterparties' iavestment manager,

  Highland Capital would have led the negotiations related to the other financing arrangements.

                 134.   Similarly, during negotiations concerning the Initial Restructuring

  Collateral, Highland Capital and SOHC made an additional Omission by not disclosing to UBS

  the fact that SOHC bad a serious liquidity problem. SOHC bad to borrow cash from Highland

  Capital to satisfy the cash portion of its Initial Restructuring Collateral obligation. On or about

  December 18, 2007, while the parties were negotiating the restructuring, Highland Capital

  loaned $30 million to SOHC, which Highland Capital and SOHC's alter ego, Highland

 Financial, earmarked for SOHC to use as collateral in connection with negotiating extensions of

 warehouse facilities, including the one with UBS.         As Highland Financial's and SOHC's

  investment manager, Highland Capital knew about SOHC's liquidity problems since they were


                                                  41
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52        Page 45 of
                                         59




discussed openly at Highland Financial board meetings attended by Highland Capital.          The

failure to fully disclose SOHC's liquidity problem, and its inability to meet tbe Initial

 Restructuring Collateral obligation using its own cash assets was an Omission, because it was

 indicative of the strength of SOHC's finances and assets, and SOHC's ability to satisfy

obligations to UBS.

               135.   Highland Capital and the Fund Counterparties also concealed from UBS

that Highland Cap ital had to commingle assets among its various affiliates and disregard

corporate formalities to satisfy the Fund Counterparties' liquidity needs. Facts and information

concerning these business practices, including Highland Capital's commingling of assets and

d isregard of corporate forma lities was information solely and peculiarly within the knowledge of

Highland Capital and its affiliates. As the investment manager to Highland Financial, SOHC and

CDO Fund (as well as the Affiliated Transferees), Highland Capital knowingly arranged and

caused the asset transfers between and among the various affiliates in disregard of corporate

fonnalities.

               136.   Highland Capital and the Fund Counterparties also knew that their false

representations and Omissions were material to and caused UBS's decision to enter the

Agreements. In particular, the misrepresentations and Omissions were both quantitatively and

qualitatively material to UBS inasmuch as UBS would have acted differently had it known the

truth about the Fund Counterparties' finances, assets and business practices when UBS made the

decision to go forward with the restructuring and releasing, among other things, valuable claims

against Highland Capital.

               137.   In addition, if UBS had known that Highland Capital and the Fund

Counterparties ignored corporate formalities or that Highland Capital freely transferred assets




                                               42
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 46 of
                                         59




 among its controlled entities, UBS would not have entered the Restructured Transaction. These

 misrepresentations and Omissions proximately caused harm to UBS.

                138.    UBS was not aware and could not have been aware of the falsity and

 misleading nature of Highland Capital's and the Fund Counterparties' misrepresentations and

 Omissions. The facts and information underlying the false, inaccurate and incomplete financial

 reports that Highland Capital and the Fund Counterparties provided to UBS in connection with

 negotiating the Restructured Transaction were peculiarly within Highland Capital's and the Fund

 Counterparties' knowledge.

                139.   Highland Capital and the Fund Counterparties had superior knowledge

 compared to UBS about Highland Capital's and the Fund Counterparties' finances, assets and

 business practices. Indeed, such facts and information were solely and peculiarly within the

 knowledge of Highland Capital and the Furnd Counterparties. Moreover, it was necessary for

 Highland Capital and the Highland Entities to complete or clarify the information that it provided

 to UBS concerning the Fund Counterparties' finances, assets and business practices.

 Consequently, Highland Capital's and the F und Counterparties' concealment about the Fund

 Counterparties' finances, assets and business practices was fraudulent.

                140.   UBS reasonably and justifiably relied to its detriment on Highland

 Capital 's and the Fund Counterparties' misrepresentations and Omissions regarding the Fund

 Couoterparties' financial condition, assets and business practices. ln particular, UBS reasonably

 and justifiably relied on misrepresentations and Omissions of facts and information so lely and

 peculiarly within the knowledge of Highland Capital and the Fund Counterparties. Given UBS's

 prior dealings with Highland Capital and its affiliates, as well as Highland Capital's size and

 presence in the market, UBS had no reason to question the veracity and completeness of the

 financial information that Highland Capital provided to UBS about the Fund Counterparties'


                                                43
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 47 of
                                         59




  finances, assets and business practices. UBS also had no reason to believe that the financial

  information that Highland Capital and the Fund Counterparties provided to it to induce UBS to

  enter the Restructured Transaction would be false, incomplete or otherwise misleading. When

  UBS evaluated the Fund Counterparties' financial statements in early 2008, it did not know of

  Highland Capital's plan to enter additional financing arrangements, and to encumber the Fund

  Counterparties' assets in connection with those transactions, thereby reducing the assets to which

  UBS could look to satisfy the Fund Counterparties' contractual obligations. Nor did UBS know

  about Highland Capital's and the Fund Counterparties' false asset valuations and methodology.

  UBS also did not know that HighJand Capital and the Fund Counterparties provided it with false

  and misleading information, or that they had concealed material information from UBS about the

  Fund Counterparties' assets, finances and business practices.

                 141.   But for Highland Capital's and the Fund Counterparties' material

  misrepresentations and Omissions, UBS would not have entered the Agreements, or released its

  claims against Highland Capital and the Fund Counterparties arising out of the Original

  Engagement.

                 142.   In reasonable and justifiabl e reliance on the forego ing material

  misrepresentations and Omissions, UBS also surrendered and released valuable claims against

  Highland Capital and the Fund Counterparties at a time when UBS could have been made whole

  for the losses that it had suffered to that point as a result of the Original Engagement. Nor would

 UBS have suffered the additional losses in the Warehouse Facility.

                 143.   UBS reasonably relied to its detriment on Highland Capital's and the Fund

 Countcrparties' material misrepresentations and Omissions. As a direct and proximate result of

  Highland Capital's and the Fund Counterparties' misrepresentations and Omissions, UBS




                                                  44
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52         Page 48 of
                                         59




  continued to maintain the Warehouse Facility through, at least, December 3, 2008, suffering in

  excess of $686 million in losses that the Fund Counterparties cannot pay to UBS.

                  144.     Highland    Capital's    and    the    Fund     Counterparties'    material

  misrepresentations and Omissions were the direct and proximate cause of UBS's losses

  complained of herein. As a direct result of, and in reliance upon, Highland Capital's and the

  Fund Counterparties' material misrepresentations and Omissions, UBS was induced to, among

  other things, (a) enter the Agreements; (b) release its pre-existing claims against Highland

  Capital and the Fund Counterparties related to the Original Engagement; and (c) assume the

  credit-risk of the Fund Counterparties; and as a direct result, caused UBS to incur substantial

  losses and damages in an amount to be determined at trial.

                 145.      Paragraphs 145 to 156 have been intentionally left blank.


                                    THIRD CA USE OF ACTIO N
                         (Breach of Covena nt of Good Faith and Fair Dealing)

                 157.      UBS repeats and realleges the allegations set forth in paragraphs 1 through

  156 of this Complaint as if fully set forth herein.

                 158.     The Agreements are valid and binding contracts.        As such, they each

 contain an implied covenant of good faith and fair dealing. UBS has fully performed all of its

 obligations under the Agreements.

                 159.     Highland Capital controlled the Fund Counterparties through both its

 direct and indirect ownership and other interests in various entities, including the Fund

 Counterparties, and its role as investment manager for the Fund Counterparties.

                 160.     When it entered the Agreements, Highland Capital agreed that UBS would

 not have to bear the risk of loss in connection with the Warehouse Assets that UBS held in the

 Warehouse Facility.       Instead, Highland Capital agreed that the Fund Counterparties, which



                                                   45
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52          Page 49 of
                                         59




Highland Capital controlled, would bear 100% of the risk of loss             in   connection with the

Restructured Transaction.

               161.    Highland Capital bad an implied duty of good faith not to take (or fail to

take) any actions that would frustrate the clear intent of the parties that UBS would not have to

bear any of tbe risk of losses in the Warehouse Facility. In particular, the implied covenant of

good faith and fair dea ling inherent in tbe Agreements barred Highland Capital from taking

affirmative measures that increased the likelihood that the Fund Counterparties would be unable

to bear losses in connection with the Restructu red Transaction.

               162.   Highland Capital breached the implied covenant of good faith and fair

dealing implied in the Agreements by taking affirmative actions (and refraining from taking

other actions) that impaired UBS 's ability to recover losses from the Fund Counterparties as

contemplated by the Agreements, and by making it impossible fo r the Fund Coun terparties to

pay UBS what they owed it under the terms of the Warehouse Agreements.

               163.   Specifically,   as   described   above,      between   March 14, 2008      and

December 3, 2008, as losses in the Warehouse Facility grew, Highland Capital exercised its

control over the Fund Counterparties to dissipate the Fund Counterparties' assets and transfer

their assets to other Highland affiliates, principals and creditors, thereby impairing tbe Fund

Counterparties' ability to bear losses in the Warehouse Facility. Highland Capital transferred

assets out of the Fund Counterparties during the course of the Restructured Transaction in bad

faith, and to UBS's detriment. Given its knowledge of the Fund Counterparties' ob ligations to

UBS, the transfers caused by Highland Capital violated the duty of good fa ith and fair dealing

owed by Highland Capital to UBS under the Agreements.

              164.    Highland Capital also granted security interests in certain of the Fund

Counterparties' assets to third parties during the course of the Restructured Transaction. By


                                                46
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 50 of
                                         59




encumbering     the    Fund   Counterparties' assets,   Highland Capital     impaired the Fund

Counterparties' ability to make UBS who le for losses.       Given their knowledge of the Fund

Counterparties' obligations to UBS, the encumbrances that Highland Capital caused violated the

duty of good faith and fair dealing owed by Highland Capital to UBS under the Agreements.

                J65.    Highland Capital also used its control over the Fund Counterparties to

give preferred treatment to other creditors, all to UBS's detriment. Highland Capital also caused

the March 2009 Fraudulent Conveyance, which transferred assets to which UBS was entitled to

the Affiliated Transferees and Highland Capital.

               166.     As a result of Highland Capital's breaches of the duty of good faith and

fair dealing implied in the Agreements, UBS has incurred losses that should have been borne by

the Fund Counterparties. UBS has suffered and will continue to suffer losses and damages in an

amount to be detennined at trial.


                                 FOURTH CAUSE OF ACTION
                                   (Fraudulent Conveyances)

               167.     UBS repeats and realleges the allegations set forth in paragraphs 1 through

166 of this Complaint as if fully set forth herein.

               168.     Between March 14, 2008 and December 3, 2008, as losses in the

Warehouse Facility grew, Highland Capital exercised its control over the Fund Counterparties

and caused the Fund Counterparties to transfer valuable cash and assets out of the Fund

Counterparties, thereby impairing their ability to bear losses in the Warehouse Facility, and

otherwise satisfy their obligations to creditors, including UBS. In the Fall of2008 and in March

2009, Highland Capital also caused Highland Financial to engage in asset transfers intended to

hinder, delay and defraud UBS.




                                                  47
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 51 of
                                         59




                169.    TI1e asset transfers that Highland Capital and Highland Financial caused to

 be made from SOHC were intended to defraud UBS as they were intended to defeat SOHC's

 obligations to UBS as evidenced by, among other things, the fact that (a) the transfers were made

 to insider affiliates, (b) the transfers were made when SOHC was insolvent or became insolvent

 shortly thereafter, (c) the transfers were made by commingling corporate assets of various

 Highland Financial affiliates, and otherwise in disregard of various corporate forma lities and/or

 (d) the transfers occurred shortly after a substantial debt was incurred by SOHC. The asset

 transfers from SOHC also were made for no valuable consideration and less than reasonably

 equivalent value.

                170.   For example, as alleged above, in the Fall of 2008, SOHC made payments

 to Barclays at a time when it was insolvent (or shortly before it became inso lvent), and without

 regard for UBS 's rights as a creditor of SOHC. lo connection with making those payments to

 Barclays, Highland Capital caused Highland Financial to disregard corporate formalities and

 commingle assets between its subsidiaries, including SOHC so that SOHC could pay Barclays,

 and Highland Capital could avoid any consequences of a default to Barclays. In doing so,

 however, Highland Capital and SOHC intended to defeat an obligation owed to UBS.                In

 addition, during the course of the Restructured Transaction, Highland Capital caused SOHC to

 make a number of upstream dividend payments to Highland Financial in exchange for no

 consideration or no fair consideration to SOHC, or consideration that had significantly less value

 than the dividend payments.     These payments were made shortly after SOHC incurred its

 substantial debt to UBS.

                171.   The asset transfers that Highland Capital caused to be made from CDO

 Fund were made with the intention to defraud UBS as the dominant purpose of the assets

 transfers from CDO Fund was to put CDO Fund's property and assets beyond the reach of UBS.


                                                48
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52         Page 52 of
                                         59




 In particular, Highland Capital's and CDO Fund's intention to place property and assets beyond

 lhe reach of UBS is evidenced by, among other thi ngs, the fact that (a) the transfers were made to

 insider affiliates, (b) COO Fund, through Highland     Capita~   retained control over the assets

 transferred after the transfer, (c) Highland Capital concealed details concerning the transfers

 from UBS, (d) the transfer involved substantially all of CDO Fund's valuable assets, (e) at the

 time of the transfers, COO Fund was insolvent or became insolvent shortly thereafter, (t) the

 transfer occurred shortly after a substantial debt was incurred by CDO Fund and (g) CDO Fund

 transferred assets to an intem1ediary who subsequently transferred the assets to an insider

 affiliate. The asset transfers from CDO Fund also were made for no valuable consideration, or

 consideration that was less than reasonably equivalent value.

                172.   At the time of the asset transfers from CDO Fund, it was reasonably

foreseeable to CDO Fund and Highland Capital that CDO Fund was going to owe UBS

substantial sums of money well in excess of$ I 00 million. It also was reasonable for Highland

Capital and CDO Fund to believe that after the COO Fund transfers, COO Fund would be unable

 to pay its liabilities as they came due. At the time of COO Fund's fraudulent conveyances, COO

Fund owed a contingent liability to UBS, and since the time of the transfers, the contingency

giving rise to the obligation bas occurred, and that obligation remains unsatisfied. COO Fund's

obligations to UBS came due within two years of the fraudulent conveyances complained of

herein, and as of this time, remain unsatisfied.

               173.    For example, in or around May 2008, Highland Capital caused CDO Fund

lo transfer out of COO Fund approximately $I 00 million that COO Fund received after it

monetized its long position in SunCom Wireless. COO Fund did not use the proceeds from the

SunCom Wireless sale to purchase valuable assets or pay debts to creditors in the ordinary

course of business as debts came due. Rather, Highland Capital caused a substantial portion of


                                                   49
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52        Page 53 of
                                         59




 the proceeds to be distributed to CDO Fund's partners, including Highland Capital , its affiliates

 and principals, in exchange for no consideration or no fair consideration to COO Fund, or

 consideration that had significantly less value than the $100 million that was transferred.

 Highland Capital concea led the details concerning this fraudulent conveyance from UBS.

                174.   Highland Capital also caused CDO Fund to participate in the Fall 2008

 Note Offerings. In particu lar, at a time when CDO Fund was insolvent or would soon become

 insolvent, HighJand Capital caused CDO Fund to transfer substantially all of its unencumbered

 assets to Highland Financial in exchange for the September 2008 Notes.          Highland Capital

 subsequently caused CDO Fund to transfer the September 2008 Notes to Citi in exchange for no

 fair consideration to CDO Fund. This constituted a voidable preference under the applicable law

 as COO Fund was insolvent (or contemplating insolvency) at the time and owed UBS in excess

of $200 million. Finally, in March 2009, after UBS brought the Highland Entity Action against

COO Fund, the assets that Highland Capital caused CDO Fund to transfer to Highland Financial

 were transferred again, this time to the Affiliated Transferees and Citi as part of the March 2009

 Fraudulent Conveyance.

                175.   The asset transfers that Highland Capital caused to be made from

Highland Financial were made with actual intent to hinder, delay and defraud UBS as a creditor

of Highland Financial's alter ego, SOHC.        Ln particular, Highland Capital's and Highland

 Financial's actual intent to hinder, delay and defraud UBS is evidenced by, among other things,

the fact that (a) the transfers were made to insider affiliates, including to Highland Capital,

(b) Highland Capital retained control over the assets transferred, (c) before the transfer, SOHC

had been sued and threatened with suit, (d) the transfer involved substantially all of Highland

Financial's assets, (e) Highland Financial was insolvent at the time of the transfer or became




                                                50
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20             Entered 08/07/20 23:11:52        Page 54 of
                                         59




 insolvent shortly afterwards, and/or (t) the transfer occurred at or around the time SOHC's

 contingent obligation to UBS became enforceable.

                176.    The asset transfers that Highland Capital caused to be made from

 Highland Financial also were made without Highland Financial receiving reasonably equivalent

 value in exchange for the transfer. At the time of the transfers, Highland Financial's remaining

 assets were unreasonably small in relation to its business. At the time of the transfers, Highland

 Capital and Highland Financial's board of directors knew or reasonably should have believed

 that Highland Financial would not be able to pay its debts, including the debts of its alter egos,

 when they came due.

                177.    For example, in the Fall of 2008, Highland Capital caused Highland

 Financial to become indebted to the Affiliated Transferees by entering the Fall 2008 Note

 Offerings. In connection with the Fall 2008 Note Offerings, Highland Financial improperly

 conveyed a security interest in the equity of two of its affiliates to the Affiliated Transferees to

 UBS's detriment. Highland Financial did not receive reasonably equivalent value in exchange

 for granting that security interest to the Affiliated Transferees.     Moreover, when Highland

 Financial issued the Fall 2008 Notes, Highland Capital and Highland Financial knew or shou ld

 have known that Highland Financial was incurring a debt beyond Highland Financial's ability to

 pay when it came due, especially given Highland Financial's existing debts to UBS at the time.

                178.    In March 2009, after the Highland Entity Action was commenced by UBS,

 Highland Capital caused SOHC's alter ego, Highland Financial to engage in the March 2009

 Fraudulent Conveyance, whereby Highland Financial fraudulently transferred assets to the

 Affiliated Transferees, as well as Highland Capital and a CDO Fund creditor (other than UBS).

 At the time of the March 2009 Fraudulent Conveyance, Highland Capital and the Highland

 Entities knew that SOHC and its alter ego, Highland Financial, were insolvent. Highland Capital


                                                 51
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20              Entered 08/07/20 23:11:52       Page 55 of
                                         59




 and the Highland Entities also knew that SOHC and its alter ego, Highland Financial, owed UBS

 approximately $350 million.       Nevertheless, they caused almost all of Highland Financial's

 remaining valuable assets to be transferred to Highland Capital and its affiliates, thereby

 preventing UBS from being able to recover against Highland Financial or SOHC.

                 179.    As a result of the foregoing fraudulent conveyances, the Fund

 Counterparties were unable to satisfy their obligations to UBS. As a result of the foregoing

 fraudulent conveyances, UBS has been banned in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION
                        (Tortious Interference With Contractual Relations)
                               (Pied Solely To Preserve For Appeal)

                180.     UBS repeats and realleges the allegations set forth in paragraphs 1 through

 179 of this Complaint as if fully set forth herein.

                181.    The Agreements are valid and binding contracts.

                182.    The parties agreed that UBS would not bear the risk of any losses m

connection with the Restructured Transaction. As a direct result of the Fund Counterparties'

breach of the Warehouse Agreements, UBS suffered no less than $686,853,290.26 in damages.

Under the terms of the Warehouse Agreements, the Fund Counterparties' obligation to pay UBS

for losses in the Warehouse Facility expressly survived the termination of the Agreements.

                183.    Highland Capital knew of the Agreements, and were familiar with their

terms, including the Fund Counterparties ' obligations to UBS thereunder.           The Affiliated

Transferee Defendants, also knew of the Agreements, and their terms, in.eluding the Fund

Counterparties' obligations to UBS thereunder.




                                                  52
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20           Entered 08/07/20 23:11:52         Page 56 of
                                         59




                184.   Highland Capital and the Affiliated Transferee Defendants intentionally

 and improperly caused and ensured a breach of the Warehouse Agreements by the Fund

 Counterparties, thereby tortiously interfering with UBS's rights under the Agreements.

                185.   Specifically, in 2008 and 2009 Highland Capital wrongfully caused the

 improper and fraudulent asset transfers, payments, distributions and dividends described above,

 and thereby tortiously interfered with UBS's contractual relationship with the Fund

 Counterparties by knowingly impairing UBS's contractual right under the Warehouse

 Agreements to be reimbursed by the Fund Counterparties for the losses on the Warehouse

 Assets.   For example, Highland Capital wrongfully caused the March 2009 Fraudulent

 Conveyance for which there was no legitimate purpose. The Affiliated Transferee Defendants

 knowingly participated in Highland Capital's tortious interference with UBS 's rights under the

 Agreements.

               186.    Highland Capital and the Affiliated Transferee Defendants conceived of,

 advocated for, implemented, authorized, approved and engaged in the foregoing improper

 conduct and unlawful asset transfers, including the Fall 2008 Note Offerings and the March 2009

 Fraudulent Conveyances, which constitute independent torts.

               187.    Highland Capital and the Affiliated Transferee Defendants engaged in the

 foregoing unlawful and improper conduct, and tortiously interfered with UBS's contractual

 rights under the Warehouse Agreements, for their own improper personal gain by knowingly

 violating UBS ' s rights and making it impossible fo r the Fund Counterparties to perform under

 the Warehouse Agreements. In particular, the foregoing conduct constitutes independent torts

 and predatory acts directed at UBS for Highland Capital's and the Affiliated Transferee

 Defendants' own personal gain.




                                               53
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20            Entered 08/07/20 23:11:52         Page 57 of
                                         59




                188.    As a direct and proximate result of Highland Capital's and the Affiliated

 Transferee Defendants' tortious interference with UBS's contractual rights under the

 Agreements, UBS has suffered damages in an amount to be determined at trial. Had Highland

 Capital and the Affiliated Transferee Defendants not tortiously interfered with UBS's contractual

 rights, the Fund Counterparties would have been able to make payments to UBS of the amount

 they owed to UBS under the Warehouse Agreements.

                189.    Paragraphs 189 to 197 have been intentionally left blank.

                                      RELIEF DEMANDED

                WHEREFORE, plaintiffs UBSS and UBS AG demand judg ment:

                (a)     On the first cause of action, declaring that UBS was induced to enter the

 Agreements as a result of fraud conmutted by Highland Capital, and awarding damages to UBS

 for all losses and liabilities incurred by UBS, and that UBS incurs, with respect to the

 Agreements and the Warehouse Facility, including, without limitation, interest, reasonable

 attorneys' and accountants' fees and expenses and any other losses, fees and expenses that UBS

 incurred or incurs, in an amount to be determined at trial but in any event, no less than

 $686,853,290.26;

                (b)    On the second cause of action, which is pied solely to preserve UBS's

 appellate rights, declaring that UBS was induced to enter the Agreements as a result of fraud

 committed by Highland Capital, and awarding damages to UBS for all losses and liabilities

 incurred by UBS, and that UBS incurs, with respect to the Agreements and the Warehouse

 Facility, including, without limitation, interest, reasonable attorneys ' and accountants' fees and

 expenses and any other losses, fees and expenses that UBS incurred or incurs, in an amount to be

 determined at trial but in any event, no less than $686,853,290.26;




                                                 54
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20                Entered 08/07/20 23:11:52        Page 58 of
                                         59




                ( c)       On the third cause of action, dec laring that Highland Capital breached the

 duty of good faith and fair dealing implied in the Agreements, and awarding UBS an amount to

 be determined at trial;

                (d)        On the fourth cause of action, (i) declaring that the dispositions of the

 Fund Counterparties' and Highland Financial's assets, as directed by Highland Capital,

 constituted fraudulent conveyances; (ii) appointing a receiver over Highland Capital;

 (iii) directing that a full accounting be bad of Highland Capital's affair s and finances;

 (iv) imposing a constructive trust over Highland Capital's assets until such an accounting is

 completed; and/or (v) awarding UBS damages in an amount to be determined at trial, but no less

 than the value of the assets fraudulently and improperly transferred, or, alternatively, directing

 that Highland Capita l and its partners, members or shareholders return to the Fund

 Counterparties any assets or consideration received from Highland Financial or the Fund

 Counterparties, directly or indirectly, as distributions, dividends, consideration, compensation,

 fees, interest, principal or otherwise, between March 14, 2008 and the present.

                (e)        On the fifth cause of action, which is pied solely to preserve UBS's

appellate rights, declaring that Highland Capital is liable for tortiously interfering with UBS 's

contractual rights under the Warehouse Agreements, and awarding UBS an amount to be

determined at trial;

                (f)        Awarding UBS punitive damages in an amount to be determined at trial;

                (g)        Granting UBS its costs and disbursements, including reasonable attorneys '

fees and expenses of this action;

                (h)        Granting UBS pre-judgment interest; and

                (i)        Granting such other and further relief as the Court deems just and proper.




                                                    55
Case 19-34054-sgj11 Doc 933-13 Filed 08/07/20   Entered 08/07/20 23:11:52       Page 59 of
                                         59




 New York, New York
          June 28, 2010


                                      CADWALADER, WICKERSHAM & TAFT LLP



                                         By: Isl Gregory A. Markel
                                             Gregory A. Markel
                                             Howard R. Hawkins, Jr.
                                             Jason Jurgens
                                             Ellen M. Halstead

                                             Office and Post Office Address:
                                             One World Financial Center
                                             New York, NY 10281
                                             Telephone: (2 12) 504-6000
                                             Facsimile: (212) 504-6666

                                             Attorneys for Plaintiffs UBS Securities LLC
                                             and UBS AG, London Branch




                                        56
